       Case 2:19-cv-05413-JJT Document 18 Filed 07/21/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Charles D’Mon Harden,                              No. CV-19-05413-PHX-JJT (JFM)
10                  Petitioner,                         ORDER
11   v.
12   Charles L, Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 17, “R&R”) submitted by United
16   States Magistrate Judge James F. Metcalf recommending the Court: 1) deny Ground 1 and
17   part of Ground 3 of the Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus
18   (Doc. 1); and 2) dismiss with prejudice Ground 2 and the remainder of Ground 3 of the
19   Petition. Judge Metcalf advised the parties they had 14 days after service of the R&R to
20   file any objections thereto, and warned that failure to timely file objections to the R&R will
21   result in acceptance of the Report and Recommendation by the District Court without
22   further review” pursuant to United States v. Reyna-Tapia, 328 F. 3d 1114, 1121 9th Cir.
23   2003). The time to file objections passed nearly a month ago and Petitioner filed none. The
24   Court therefore accepts the R&R and its underlying analysis.
25          IT IS ORDERED adopting in whole the R&R (Doc. 17) in this matter.
26          IT IS FURTHER ORDERED dismissing with prejudice Grounds 2 and 3 of the
27   Petition (Doc. 1), and denying on the merits Ground 1 and his claim for ineffective
28
       Case 2:19-cv-05413-JJT Document 18 Filed 07/21/21 Page 2 of 2



 1   assistance of PCR counsel in Ground 3 of the Petition. The Clerk of Court shall close this
 2   matter.
 3          IT IS FURTHER ORDERED denying a Certificate of Appealability and leave to
 4   appeal in forma pauperis. Jurists of reason would find neither the Court’s procedural ruling
 5   above nor its assessment of the constitutional claims debatable.
 6          Dated this 20th day of July, 2021.
 7
 8                                         Honorable John J. Tuchi
                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
